ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that JOEL P. KRAEMER of MADISON be immediately temporarily suspended, from the practice of law, and .respondent through co.unsel having consented to his temporary suspension pending the. conclusion of ethics proceedings against him, and good cause appearing;
It is ORDERED that JOEL P. KRAEMER is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files; records, practice and trust assets of JOEL P. KRAEMER,' wherever situate, pending further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOEL P. KRAEMER, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JOEL P. KRAEMER be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.